Citation Nr: 1133383	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for tenosynovitis of the right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for instability of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a left knee disability as secondary to service-connected right knee disabilities.

4.  Entitlement to service connection for a low back disability as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for the Veteran's service-connected right knee disabilities.  In February 2010, the Veteran testified before the undersigned at a Travel Board hearing on these increased rating issues.  

In a June 2008 rating decision, the RO denied service connection for left knee and low back disabilities.  The Veteran submitted a notice of disagreement, a statement of the case was issued, and then a substantive appeal was received.  The Veteran did not request a hearing as to those issues.  At his Travel Board hearing, the Veteran indicated that he was unaware of the status of those issues and believed that they were not on appeal, although he indicated that he was seeking service connection.  As noted, those issues have already been perfected on appeal.  The Veteran did not indicate that a withdrawal of the issues was desired.  As set forth below, additional development is needed, and the Veteran should be notified of the status of his appeal since he was unclear on that matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At his Travel Board hearing, the Veteran and his representative requested a new VA examination since they maintain that his service-connected right knee disabilities have worsened.  Thus, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, the Veteran testified that he has been evaluated on a regular basis for his right knee disabilities, approximately every 3 months.  Therefore, his treatment records from the San Juan VA Medical Center should be obtained since the current records are only dated through August 8, 2006.  

With regard to his claimed secondary disorders of the left knee and low back, the Veteran was afforded a VA examination in May 2008.  The examiner opined that current left knee and low back disabilities were not caused by or the result of his right knee disabilities.  Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.   38 C.F.R. § 3.310(a).   With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, there was no specific opinion regarding whether the claimed left knee and low back disabilities were aggravated by the service-connected right knee disabilities.  Accordingly, the Veteran should be afforded a new VA examination.

Finally, the Veteran should be notified of the status of his service connection issues and should again be sent a copy of the statement of the case, along with a supplemental statement of the case, following the requested development on those issues.  

Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be notified of the status of his service connection issues, service connection for left knee and low back disabilities as secondary to service-connected right knee disabilities, and should again be sent a copy of the statement of the case.  He should also be informed of the steps that he must follow in order to formally appeal any issue that is not properly on appeal before the Board.

2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the San Juan VA Medical Center, particularly those records dated from August 8, 2006.  

3.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee and low back disabilities are proximately due to, or the result of, the service-connected right knee disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee and low back disabilities are permanently aggravated by the Veteran's service-connected right knee disabilities.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's left knee and low back disabilities found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disabilities based on medical considerations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The examiner should also determine the nature and extent of the Veteran's service-connected right knee disabilities.  The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  

The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), indicate whether the service-connected right knee is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  Also, the examiner should indicate if the Veteran has ankylosis of the right knee.  

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

5.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

